 




EXHIBIT 10.2




FIRST AMENDMENT TO LEASE




THIS FIRST AMENDMENT TO LEASE (this "Amendment") is made as of the 29th day of
June, 2018, by and between DUKE PGC AT QUANTUM 1-9, LLC, a Delaware limited
liability company ("Landlord"), and PURADYN FILTER TECHNOLOGIES INCORPORATED, a
Delaware corporation ("Tenant").




W I T N E S S E T H:




WHEREAS, Landlord and Tenant heretofore entered into that certain Lease dated
September 27, 2012 (the "Lease") for the lease of approximately 25,541 square
feet of space, located at 2017 High Ridge Road, Boynton Beach, Florida 33426,
within Gateway Center, said space being more particularly described therein (the
"Leased Premises"); and




WHEREAS, Landlord and Tenant desire to amend the Lease to, among other things,
extend the Lease Term, which is scheduled to expire by the terms of the Lease on
July 31, 2019.




NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration in hand paid by each party hereto to the
other, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto do hereby agree as follows:




1.

Incorporation of Recitals and Definitions.  The above recitals are hereby
incorporated into this Amendment as if fully set forth herein.  All capitalized
terms used herein but undefined shall have the meaning as defined in the Lease.




2.

Lease Term.  The Lease Term is hereby extended through and including July 31,
2024.




3.

Minimum Annual Rent.  Commencing as of August 1, 2019 (the "Extension Date"),
Section 1.01(d) of the Lease is hereby modified to reflect that Minimum Annual
Rent shall be as follows:




08/01/2019 – 07/31/2020

$178,787.04

08/01/2020 – 07/31/2021

$184,150.56

08/01/2021 – 07/31/2022

$189,675.12

08/01/2022 – 07/31/2023

$195,365.40

08/01/2023 – 07/31/2024

$201,226.32




(Note:  Minimum Annual Rent does not include applicable Florida state sales tax
or Additional Rent, which sums shall be the sole responsibility of Tenant.)




4.

Monthly Rental Installments.  Commencing as of the Extension Date, Section
1.01(e) of the Lease is hereby modified to reflect that Monthly Rental
Installments shall be as follows:




08/01/2019 – 07/31/2020

$14,898.92

08/01/2020 – 07/31/2021

$15,345.88

08/01/2021 – 07/31/2022

$15,806.26

08/01/2022 – 07/31/2023

$16,280.45

08/01/2023 – 07/31/2024

$16,768.86




(Note:  Monthly Rental Installments do not include applicable Florida State
Sales Tax or Additional Rent, which sums shall be the sole responsibility of
Tenant.)








1




--------------------------------------------------------------------------------

 




5.

Landlord's Addresses.  Section 1.01(l) of the Lease is hereby modified to
reflect that Landlord's addresses for notice and payment purposes are as
follows:




Landlord:

Duke PGC at Quantum 1-9, LLC

c/o Duke Realty Corporation

Attn:

Florida Market, Vice President,

Regional Asset Manager

2400 North Commerce Parkway, Suite 405

Weston, FL  33326




With Payments to:

Duke PGC at Quantum 1-9, LLC

c/o Duke Realty Limited Partnership

75 Remittance Drive, Suite 3205

Chicago, IL  60675-3205




6.

Options to Extend.  Tenant's options to extend the Lease Term as set forth in
Section 17.03 of the Lease are hereby deleted in their entirety and shall be of
no further force or effect.




7.

Right of First Offer.  Tenant's right of first offer set forth in Section 17.04
of the Lease is hereby deleted in its entirety and shall be of no further force
or effect.




8.

Allowance.  Tenant acknowledges and agrees that Tenant may make leasehold
improvements to the Leased Premises only in accordance with the provisions of
Section 7.03 of the Lease.  Landlord shall reimburse Tenant for all expenses
incurred in connection with (a) the replacement of two (2) 10-ton heating,
ventilation and air conditioning ("HVAC") units serving the Leased Premises
installed in 2017, and (b) replacement of additional HVAC unit(s) serving the
Leased Premises, up to the amount of Fifty-Eight Thousand and No/100 Dollars
($58,000.00) (the "Allowance").  Said reimbursement shall be paid by Landlord to
Tenant within thirty (30) days following Tenant's written request therefor
(which request shall be accompanied by reasonable evidence of such expenses),
provided that (y) this Amendment has been executed by Tenant and (z) Tenant
requests all such reimbursements on or before December 31, 2019.  If Tenant
fails to exercise such right as aforesaid, Tenant shall be deemed to have waived
its rights pursuant to this Section 8.




9.

Brokers.  Except for CBRE, Inc. and Duke Realty Services, LLC each representing
Landlord, whose commissions shall be paid by Landlord, Landlord and Tenant each
represents and warrants to the other that neither party has engaged or had any
conversations or negotiations with any broker, finder or other third party
concerning the matters set forth in this Amendment who would be entitled to any
commission or fee based on the execution of this Amendment.  Landlord and Tenant
each hereby indemnifies the other against and from any claims for any brokerage
commissions and all costs, expenses and liabilities in connection therewith,
including, without limitation, reasonable attorneys' fees and expenses, for any
breach of the foregoing.  The foregoing indemnification shall survive the
termination of the Lease for any reason.




10.

Representations and Warranties.  




(a)

Tenant hereby represents and warrants that (i) Tenant is duly organized, validly
existing and in good standing (if applicable) in accordance with the laws of the
jurisdiction under which it was organized; (ii) Tenant is authorized to do
business in the jurisdiction where the Leased Premises is located; and (iii) the
individual(s) executing and delivering this Amendment on behalf of Tenant has
been properly authorized to do so, and such execution and delivery shall bind
Tenant to its terms.








2




--------------------------------------------------------------------------------

 




(b)

Landlord hereby represents and warrants that (i) Landlord is duly organized,
validly existing and in good standing (if applicable) in accordance with the
laws of the jurisdiction under which it was organized; (ii) Landlord is
authorized to do business in the jurisdiction where the Leased Premises is
located; and (iii) the individual(s) executing and delivering this Amendment on
behalf of Landlord has been properly authorized to do so, and such execution and
delivery shall bind Landlord to its terms.




11.

Examination of Amendment.  Submission of this instrument for examination or
signature to Tenant does not constitute a reservation or option, and it is not
effective until execution by and delivery to both Landlord and Tenant.




12.

Incorporation.  This Amendment shall be incorporated into and made a part of the
Lease, and all provisions of the Lease not expressly modified or amended hereby
shall remain in full force and effect.  As amended hereby, the Lease is hereby
ratified and confirmed by Landlord and Tenant.  To the extent the terms hereof
are inconsistent with the terms of the Lease, the terms hereof shall control.







(SIGNATURES CONTAINED ON THE FOLLOWING PAGE(S))





3




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first set forth above.










WITNESSES:







/s/ Olga Stanley

Printed Name: Olga Stanley







/s/ J Rodriguez

Printed Name: J Rodriguez

LANDLORD:




DUKE PGC AT QUANTUM 1-9, LLC,

a Delaware limited liability company




By:

Duke Realty Limited Partnership,

an Indiana limited partnership, its managing member




By:

Duke Realty Corporation, an Indiana corporation, its general partner







By: /s/ Edward P. Mitchell

Edward P. Mitchell

Senior Vice President

Florida Operations







Date of execution: June 29, 2018










WITNESSES:







/s/ Elaine Hilton

Printed Name: Elaine Hilton







/s/Joseph V, Vittoria

Printed Name: Joseph V. Vittoria

TENANT:




PURADYN FILTER TECHNOLOGIES INCORPORATED, a Delaware corporation







By: /s/ Edward Vittoria

Name: Edward Vittoria

Title:  Chief Executive Officer







Attest: /s/ Kathryn Morris

Name: Kathryn Morris

Title:







Date of execution: June 26, 2018







 

 











4


